DETAILED ACTION
This Office action is in response to amendments filed 4/26/2021, It should be noted that claims 1, 7, 11, and 12 have been amended, claims 2-6 have been cancelled, and claim 13 has been added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makino 6,808,372.
Makino discloses, regarding claim 13, an electric oil pump comprising: a motor part 13 having a shaft 14 disposed along a central axis extending in an axial direction; a pump part 19 located on one side of the motor part 13 in the axial direction and driven by the motor part 13 via the shaft 14 to discharge oil; and a control part 101 which controls an operation of the motor part, wherein the motor part 13 includes a rotor (see rotor surrounding 14) fixed to the other side of the shaft 14 in the axial direction, a stator (see coils of 13) disposed to face the rotor, and a motor housing 12 having a cylindrical portion which accommodates the rotor and the stator (clearly shown in Fig. 1), the pump part 19 includes a pump rotor (clearly shown at left end of 14 in Fig. 1) mounted on the shaft 14 which protrudes from the motor part 13 to one side in the axial direction and a pump housing having an accommodating portion which accommodates the pump rotor of any portion of either element, thus, the structure of Makino easily meets this limitation); wherein the stator has a coil (see coil of 13), a bus bar assembly having a connecting bus bar 15 electrically connected to the coil of the stator is provided at another side of the motor part 13 in the axial direction (substantially broad, element 15 is most certainly provided “at another side of the motor part in the axial direction”), a connector portion 15c electrically connected to the substrate 114 is provided on one side of the substrate 114 in the axial direction, and a bus bar 131 connected to the connecting bus bar 15 is electrically connected to the other side of the substrate 114 in the axial direction (clearly shown in Fig. 1).

Response to Arguments
Applicant's arguments filed 4/26/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that the bus bar 15 and the pump 19 of Makino are not respectively disposed at opposite sides of the motor 13 in the axial direction: Applicant is arguing more than is claimed. Only “a pump part located on one side of the motor part in the axial direction… and ...a bus bar assembly... is provided at another side of the motor part in the axial direction” has been recited. This language has broader possible interpretations than the elements having to be disposed on opposite ends of the motor. Therefore, the Examiner maintains that the subject matter of claim 13 is anticipated by Makino.

Allowable Subject Matter
Claims 1 and 7-12 are allowed.
It is noted by the examiner that the aspect of the instant invention determined to be novel and patentably distinct from the prior art is clear from the prosecution record. The limitations of previously allowable claim 6 and its intervening claims has been amended in to claim 1. The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476.  The examiner can normally be reached on 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746